Title: From James Madison to George W. Erving, 2 June 1804
From: Madison, James
To: Erving, George W.



Sir.
Department of State, June 2d. 1804.
It appears by the enclosed letter from Mr. King, that on the application of the Proctors for his promise that their long or untaxed bills should be paid, he explicitly told them he could make no engagement to that effect, and that their demand must be decided by the Government of the U: States. It being uncertain whether the Commissioners, under the 7th. Article of the treaty, included in their awards anymore than the taxed bills, the President has determined to put the business upon this footing, viz. that if the Commissioners have uniformly included in their awards the long bills, the Proctors are to be paid the long bills not only in the cases wherein they will have been thus recovered but in all other cases, where the Commissioners did not award a recovery of costs; since such a practice of decision by the Board would be considered proof of a general obligation to pay the long bills: but if the practice was uniformly thus, the Proctors are to be paid only the taxed Bills except in any particular instances, if such exist, of the long bills being recovered from the British Government. It would not be an easy task to decide upon the merits of the Proctors by other rules than those which the Courts of Prize have established: and if they have been particularly deserving in their management of the American causes, the quantity of business and consequently of professional profit, resulting from them, may equitably be considered as supplying the place of that generosity, which the feelings of an individual might lead him to practice. I am &c.
James Madison.
